Citation Nr: 0318852	
Decision Date: 08/04/03    Archive Date: 08/13/03	

DOCKET NO.  02-10 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from June 1972 to 
June 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for residuals of a back injury in service.  
The rating board based its denial on findings that there was 
no record of treatment for a back injury in service and that 
the record did not establish a relationship between the 
veteran's current back disability and military service.  The 
veteran testified at a Travel Board hearing held before the 
undersigned at the RO in February 2003 in connection with his 
appeal.  


FINDINGS OF FACT

1.  An RO rating decision of March 1977 denied the veteran's 
original claim for service connection for a back disability; 
the veteran did not appeal this determination.  

2.  Evidence received since the March 1977 rating decision 
includes documents that bear substantially and materially on 
the issue at hand, are neither cumulative nor redundant, and 
are so significant that they must be considered in order for 
the Board to fairly decide the merits of the underlying 
service connection claim.  


CONCLUSION OF LAW

Evidence received since the prior final disallowance of 
service connection for a back disorder in March 1977 is new 
and material and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter - the VCAA.  

Effective November 9, 2000, Congress enacted the Veterans 
Claims Assistance Act of 2000 (the VCAA), which redefines VA 
obligations with respect to notice and duty to assist.  
Regulations implementing the VCAA were issued in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
also requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the Secretary 
of Veterans Affairs, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2098 
(2000) (codified at 38 U.S.C.A. § 5103A).  

In the present case, the preliminary determination to be made 
is limited to the question of whether the previously 
disallowed service connection claim has been reopened by 
submission of new and material evidence.  Where the only 
issue is whether new and material evidence has been 
presented, the regulations implementing the VCAA limit the 
duty to assist to procurement of Government records, 
including VA records, service department records, and records 
from other federal agencies.  66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. 
3.156(c)(1)(2)(3)).  To the extent that these actions remain 
incomplete, such deficiencies will be cured on remand as 
directed below.  Likewise, deficiencies in the notifications 
provided to the veteran may also be corrected in the same 
manner.  Since the determination herein as to reopening of 
the claim is favorable to the veteran, there is no 
possibility that consideration of this issue before adequate 
VCAA compliance has been obtained will result in prejudice to 
him.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Factual Background.  

Service department medical records show that the spine was 
reported as normal on examination for enlistment.  In 
December 1974, the veteran was run over by a five-ton truck 
while sleeping.  He was lying in soft sand and awoke to find 
the front wheel of the truck rolling over his left thigh and 
right lower leg.  He was medevaced to a hospital where the 
diagnosis was bilateral contusions of the thighs.  Treatment 
records relating to the injury contain no reference to 
complaints or abnormal findings involving the back.  On 
examination for separation from service, the veteran filled 
out a report of medical history in which he checked the box 
indicating that he did not have and had never had recurrent 
back pain.  Examination of the back was normal.  

In November 1976, the veteran filed an original claim for 
service connection for back, hip and ankle disabilities, 
claimed to be the result of the truck injury in service.  At 
a VA examination in February 1977, it was noted that his back 
had apparently not been injured in the truck incident in 
service.  The veteran reported that he had had to go to a 
private doctor for back pain and that he hurt his back easily 
with any type of straining or lifting.  Examination revealed 
no abnormalities of the back.  X-rays showed "absolutely no 
evidence of injury or pathology."  The pertinent diagnosis 
was subjective complaints of pain of the lumbar spine without 
any residual objective evidence of injury.

The veteran submitted additional medical evidence in October 
1991 in support of a claim for pension benefits, including 
records pertaining to two December 1989 hospitalizations at 
the Houston Northwest Medical Center for treatment of low 
back and bilateral leg pain.  It was reported that the 
veteran had slipped on a slick floor at work in July 1989 and 
had experienced the onset of low back pain.  Diagnostic 
studies, including a CT scan and an MRI scan showed a 
herniated nucleus pulposus at L4-L5 and disc protrusion at 
L3-L4.  L5 - S1 radiculopathy was also reported.  A lumbar 
laminectomy was performed.  An April 1990 statement from H. 
O. W., M.D., and an August 1990 statement from W. W. J, M.D., 
pertaining to treatment for the back were included.  

The veteran requested in August 2001 that his claim for 
service connection for a back disability be reopened.  In 
support of the claim, he submitted a large quantity of 
additional records from Dr. W., including office records 
dated from 1989 to 1991, additional reports from the Houston 
Northwest Hospital dated in September and October 1990, and 
an undated statement from Dr. W..  Dr. W. indicated that the 
veteran had undergone two lumbar laminectomies, the first in 
December 1989 and the second in September 1990 for recurrent 
disc herniation at L4-L5.

Statements dated in August 2001 and November 2001 have been 
received from Dr. K., a board-certified specialist in 
internal medicine.  In the August 2001 statement, Dr. K. 
indicated that the veteran was completely disabled due to 
medical problems that included lumbar spine injury with post 
surgical complications of lumbar sprain, strain syndrome, 
degenerative disc disease of the lumbar spine as a long-term 
complication of an old injury, and an underlying collagen 
vascular disease (systemic lupus erythematosus) which may be 
related to the tissue damage process in the back.  In the 
November 2001 statement, Dr. K. expressed the medical opinion 
that the veteran's disability was a direct result of an 
injury sustained during military service.  He stated that the 
trauma from this injury had produced extensive long-term 
damage and resulted in the need for multiple lumbar 
laminectomies.  The veteran currently suffered from low back 
pain as a result of degenerative disc disease and herniated 
nucleus pulposus.  Dr. K stated that the symptoms displayed 
were consistent with the damage incurred from this type of 
trauma.  The physician stated that the veteran had 
"experienced chronic pain, which has been extensively 
documented, ever since this incident.  His symptoms have 
progressively worsened.  The stress and tissue damage 
sustained from this injury have caused [the veteran] to have 
numerous underlying complications...."

The veteran underwent a VA orthopedic examination in February 
2002.  He related that he experienced a lot of leg pain 
initially after the truck incident but that, over the next 3 
to 4 weeks, he began to develop some back pain.  He stated 
that X-rays of the back had been read as negative and that no 
treatment was recommended except for some anti-inflammatory 
medications.  He stated that he had had intermittent 
difficulties with his back afterwards.  The examiners were of 
the opinion that the veteran's current residuals "are at 
least as likely as not related to his work-related injury" 
and that the veteran appeared to have had "a self-limited 
soft tissue injury to the lumbar spine with no evidence of 
chronic structural complaints."

At his Travel Board hearing, the veteran testified that after 
he was medivaced to the hospital by helicopter, an X-ray 
showed that he had tissue damage, nerve damage and a fracture 
to his left hip.  After leaving the hospital, the veteran 
began to have pain in his back.  He was told that it was 
probably just pulled muscles and should get better over time.  
He stated that after service he had had no treatment for 
about a year but went to a VA hospital in about 1975 and was 
told that it was "just muscles or something else like that, 
or scar tissue."  He related that he had been seen by private 
medical providers and had been successful in getting some 
records, but unsuccessful in getting others.  The ones he had 
obtained had been submitted to the VA.  He stated that his 
1989 injury had not actually been an on-the-job injury and 
that his back "just completely blew out" while he was driving 
to work.  When he got to work, he told them that he had 
slipped and hurt his back because otherwise he would not have 
had the protection of workmen's compensation and would have 
been fired after his surgery.  

Legal criteria  

Service connection may be established for disability that was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110 (wartime), 1131 (peacetime) (West 1991 & 
Supp. 2002).  If the disability was not chronic in service, 
continuity of symptomatology after separation is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

The law permits the reopening of a finally denied claim for 
service connection if new and material evidence is received.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002).  New evidence 
means evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that by itself or when considered with previous evidence of 
record relates to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (Effective 
August 29, 2001).  

Legal analysis -- New and material evidence 

The question of whether a previously denied claim for service 
connection for residuals of a back injury may be reopened is 
a jurisdictional matter that must be addressed before the 
Board may consider the merits of such claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issue must always 
be considered, regardless of the action of the RO.  Barnett, 
Id.; 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be submitted since the last final 
disallowance of that claim.  It makes no difference whether 
the last final denial was based on the merits of the claim or 
on a finding that no new and material evidence had been 
presented following a prior final disallowance.  Evans v. 
Brown, 9 Vet. App. 273 (1996) (an RO or Board decision 
refusing, based on a lack of new and material evidence, to 
reopen a previous finally disallowed claim, after having 
considered newly presented evidence, is truly a 
"disallowance" of the claim), citing Graves v. Brown, 8 Vet. 
App. 522 (1996)); see also Glynn v. Brown, 6 Vet. App. 523 
(1994).  

It should be noted that the VCAA regulations include a 
revision of the definition of new and material evidence found 
in 38 C.F.R. § 3.156(a), effective August 29, 2001.  Since 
the veteran's request for reopening of his claim was received 
on August 31, 2001, two days after the new regulation went 
into effect, the revised standard applies in this case.  

The RO's March 1977 denial of service connection for a back 
disability became final after one year in the absence of an 
appeal by the veteran.  38 U.S.C.A. § 7105.  That 
determination was based on a finding by the rating board that 
the evidence then of record did not establish that the 
veteran had a current back disability related to the injury 
in service.  

The evidence received since the March 1977 rating decision 
includes medical records that demonstrate the presence of a 
back disability as of 1989 and statements from a private 
physician, Dr. K., that tend to establish a medical nexus 
between that disability and the injury in service.  The 
statements from Dr. K. are new since they have not previously 
been reviewed by VA decision makers and the Board finds that 
they satisfy the further regulatory definition of "material" 
evidence.  The statements contain a medical conclusion that, 
if accepted, would establish a medical nexus between the 
truck injury in service his current back disability.  
Notwithstanding the presence of other opinion evidence of 
record regarding the nexus question, Dr. K.'s statements 
relate to an unsubstantiated fact that is necessary to 
substantiate the veteran's claim.  See 38 C.F.R. § 3.156(a); 
Fossie v. West, 12 Vet. App. 1 (1998).  The statements also 
relate directly to the specific reasons cited for the March 
1977 denial, namely, the absence of evidence of a current 
back disability.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The requirements of 38 C.F.R. § 3.156(a) are therefore 
satisfied and the claim for service connection for a 
disability of the back is reopened.  Whether the new and 
material evidence, viewed in conjunction with the evidence 
previously considered, will ultimately provide a basis for 
the granting of service connection is unrelated to the 
question of whether such evidence is sufficient to reopen the 
previously disallowed claim.  




ORDER

The veteran's claim for service connection for a back 
disability has been reopened by submission of new and 
material evidence and the appeal is allowed to that extent.


REMAND

Before either the RO or the Board may consider the merits of 
the veteran's reopened claim for service connection for a 
back disability, the requirements of the VCAA as to both 
notification and duty to assist must be fully satisfied.  In 
this regard, the Board finds that although a development 
letter mailed to the veteran in December 2001 contained 
information regarding the information that the veteran was 
required to submit to substantiate his claim, it did not 
provide notice of the division of responsibility between VA 
and the claimant in obtaining evidence, nor did it address 
the extent to which the VCAA had been satisfied.  See 
Quartuccio, Id.  Under the VCAA and the implementing 
regulations, as interpreted by Quartuccio, the VA must notify 
a claimant and the claimant's representative of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  The VA must also advise the claimant which 
evidence the claimant must supply and which evidence the VA 
will obtain on his or her behalf.  

In an effort to assist the RO, the Board has reviewed the 
file and identified certain assistance that must be rendered 
to comply with the VCAA.  The development actions specified 
below are not necessarily all-inclusive.  It remains the RO's 
responsibility to ensure that the notification and 
development required by the VCAA are undertaken in this case. 

The veteran testified at his Travel Board hearing that he was 
seen by various medical providers after his separation from 
military service but had been unsuccessful in obtaining 
records to document this treatment.  However, the treatment 
he reported included an evaluation at the Houston VA Medical 
Center six months or a year after service.  The records 
relating to this and any other subsequent visits to the 
Houston VAMC should be obtained for the record before the 
merits of the veteran's claim are reviewed.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded to the RO for the following 
actions:  

1.  The RO should ensure that all 
development and notification actions 
required to satisfy the VCAA and VCAA 
regulations, as interpreted by Quartuccio, 
Id., are undertaken as to the issue on 
appeal.  

2.  The RO should then readjudicate the 
appeal.  If the determination is adverse 
to the veteran, a supplemental statement 
of the case should be prepared and the 
veteran and his representative should be 
given a reasonable period of time for 
reply.  

Thereafter, the case should be returned to the Board for 
further review, if in order.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to obtain additional information and to 
satisfy the requirements of the law.  The Board does not 
intimate any factual or legal conclusions as to the outcome 
ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



                       
____________________________________________
	John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



